Citation Nr: 1042334	
Decision Date: 11/10/10    Archive Date: 11/18/10

DOCKET NO.  08-05 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).  

3.  Entitlement to a compensable rating for right pleural 
effusion due to tuberculosis, with activity subsided on December 
22, 1955.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1952 to June 1955. 

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, which denied the above claims.  In August 2010, 
the Veteran testified at a hearing before the undersigned 
Veterans Law Judge.   

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to service connection for bilateral 
hearing loss and service connection for an acquired psychiatric 
disorder, to include PTSD, are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

On August 30, 2010, prior to the promulgation of a decision in 
the appeal, VA received notification from the Veteran that a 
withdrawal of his claim for entitlement to a compensable rating 
for right pleural effusion due to tuberculosis was requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 
20.204 (2010).
REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all 
issues involved in the appeal at any time before the Board 
promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be 
made by the appellant or by his authorized representative.  
38 C.F.R. § 20.204.  In the present case, in an August 2010 
statement, the Veteran reported that he wished to withdraw his 
appeal for an increased evaluation for his service-connected 
tuberculosis.  This statement acts as a withdrawal of the 
Veteran's appeal as to the issue of entitlement to a compensable 
rating for right pleural effusion due to tuberculosis, with 
activity subsided on December 22, 1955, and hence, there remain 
no allegations of errors of fact or law for appellate 
consideration with regard to this issue.  Accordingly, the Board 
does not have jurisdiction to review this claim on appeal and it 
is dismissed.


ORDER

The claim for entitlement to a compensable rating for right 
pleural effusion due to tuberculosis, with activity subsided on 
December 22, 1955, is dismissed.  


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.  
 
In regard to his hearing loss claim, the Veteran contends that he 
has bilateral hearing loss that was incurred during service due 
to noise exposure from construction equipment and trucks.  In 
this regard, he has reported that he first began experiencing 
diminished hearing during service and has continued to have 
difficulty hearing since.  See August 2010 Board hearing 
transcript.  

At his August 2008 Board hearing, the Veteran also reported that 
he first sought treatment for his hearing loss at the VA medical 
center in Boston, Massachusetts, approximately five years after 
separation from service (i.e., in approximately 1960).  To date, 
however, it does not appear that there has been any attempt to 
associate these treatment records with the claims folder.  
Rather, to date, the only VA treatment records associated with 
the claims file are dated from February 2006 to April 2007.  As 
such, a complete copy of the Veteran's VA treatment records must 
be associated with the claims file before the Board renders a 
decision in this case.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).  

Additionally, to date, the Veteran has not been afforded a VA 
examination assessing whether he has hearing loss in accordance 
with VA standards, and if so, whether such hearing loss is 
related to service.  Under the Veterans Claims Assistance Act of 
2000 (VCAA), VA is obliged to provide a medical examination 
and/or get a medical opinion when the record contains competent 
evidence that the claimant has a current disability; the record 
indicates that the disability, or signs and symptoms of 
disability, may be associated with active service; and the record 
does not contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A (d); McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  In this case, because there is competent lay 
evidence indicating that the Veteran currently has difficulty 
hearing, and the record indicates that this condition may be 
associated with service insofar as he has submitted competent lay 
evidence of in-service noise exposure and has reported a 
continuity of symptomatology since service, a medical opinion 
regarding the etiology of the Veteran's bilateral hearing loss is 
necessary.  

In regard to his acquired psychiatric disorder claim, the Veteran 
contends that he has PTSD as a result of his experiences during 
service.  Specifically, he has reported that, for a period of 60 
days, he collected the bodies and personal effects of fellow 
soldiers and placed them in body bags.  He has further reported 
that, as a result of this experience, he began having feelings of 
anger, anxiety, and depression.  Additionally, he has indicated 
that he continues to have nightmares regarding this in-service 
experience.  Finally, the Veteran has reported that he first 
sought treatment for his psychiatric condition in approximately 
2007, when he was diagnosed with PTSD related to his military 
service by a doctor at the VA medical center in Boston, 
Massachusetts, and that he continued to receive such treatment 
for one year.  In this regard, the Board again notes that the 
only VA treatment records associated with the claims file are 
dated through April 2007, and do not include any treatment for 
PTSD.  Rather, the only psychiatric treatment of record relates 
to weight management group therapy.  As such, further efforts to 
obtain a complete copy of the Veteran's VA treatment records, 
including any treatment for PTSD, dated from 2007 to present, 
should be made on remand.   See 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).  

Additionally, the Board notes that, to date, a complete copy of 
the Veteran's service personnel records has not been associated 
with the claims file.  These records should be obtained on 
remand.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

The Board acknowledges that, to date, no attempts have been made 
to verify whether the Veteran participated in the collection of 
bodies and personal effects during service (i.e., whether he 
worked with the graves registration unit).  Significantly, 
however, the Veteran has not yet provided adequate information 
with which to attempt to corroborate his alleged in-service 
stressors.  In this regard, the Board notes that stressor 
verification requires that the Veteran provide, at a minimum, 1) 
a description of a stressor that can be documented, 2) the 
location where the incident took place, 3) the approximate 60 day 
period of the incident, and 4) the unit of assignment at the time 
the stressful event occurred.  See M21-1MR, Part IV.ii.1.D.14.d.  
In this case, the Veteran has described a stressor that could be 
documented (i.e., a temporary duty assignment to the graves 
registration unit), and has indicated that he was involved with 
the collection of bodies and personal effects for a period of 
approximately 60 days; however, to date, he has not provided 
information regarding the approximate dates or location of his 
reported stressor, or his unit of assignment at the time that his 
stressor occurred.  As this claim is being remanded for the above 
reasons, the Veteran will be afforded another opportunity to 
provide the requisite information regarding his in-service 
stressors, and thereafter, efforts to corroborate his reported 
in-service stressor should be undertaken before the Board renders 
a decision in this case.  

Finally, the Board notes that, effective July 13, 2010, the 
regulations governing service connection for PTSD were amended to 
relax the adjudicative evidentiary requirements for determining 
what happened in service where the Veteran's claimed stressor is 
related to "a fear of hostile military or terrorist activity 
during service."  Specifically, the new 38 C.F.R. § 3.304(f)(3) 
provides that, if a stressor claimed by a Veteran is "related to 
the Veteran's fear of hostile military or terrorist activity," 
and a VA psychiatrist or psychologist (or a psychiatrist or 
psychologist with whom VA has contracted), confirms that the 
claimed stressor is 1) adequate to support a diagnosis of PTSD, 
and 2) that the Veteran's symptoms are related to the claimed 
stressor, in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is consistent 
with the places, types, and circumstances of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f)(3).  Moreover, the amendment provides that, "fear of 
hostile military or terrorist activity" means that a Veteran 
experienced, witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of the Veteran or 
others, such as from an actual or potential improvised explosive 
device; vehicle-imbedded explosive device; incoming artillery, 
rocket, or mortar fire; grenade; small arms fire, including 
suspected sniper fire; or attack upon friendly military aircraft, 
and the Veteran's response to the event or circumstance involved 
a psychological or psycho-physiological state of fear, 
helplessness, or horror.  Id.  
The amended 38 C.F.R. § 3.304(f)(3) should be considered by the 
RO on remand.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Contact the Veteran and request that he 
provide a more specific and detailed 
statement describing his alleged stressor, 
including 1) the date, 2) the location, and 
3) his unit of assignment at the time the 
stressful event occurred.   He should be 
informed that specific dates, locations, 
circumstances, and names of those involved in 
the reported incident would prove helpful in 
attempting to verify his stressor. 

2.  Contact the National Personnel Records 
Center and/or any other indicated agency, and 
request copies of the Veteran's complete 
service personnel records.  

3.  Thereafter, regardless of whether the 
Veteran submits a more specific statement, 
the RO via the AMC should request that U.S. 
Army and Joint Services Records Research 
Center (JSRRC) provide any available 
information that might corroborate the 
Veteran's alleged in-service stressor of 
collecting the bodies and personal effects of 
fellow soldiers for a 60 day time period 
during service.  

JSRRC should be provided with a copy of this 
remand and copies of the Veteran's available 
service personnel records, including his DD-
214, showing service dates, duties, and units 
of assignment, as well as his April 2007 
statement in support of his claim, a copy of 
the August 2010 Board hearing transcript, and 
any additional relevant evidence associated 
with the claims folder as a result of this 
remand.

4.  Make arrangements to obtain a complete 
copy of the Veteran's treatment records for 
bilateral hearing loss and/or an acquired 
psychiatric disorder from the VA Medical 
Centers in 1) Boston, Massachusetts, dated 
from July 1955 to present; and 2) West 
Roxbury, Massachusetts, dated from May 2007, 
forward.  The Board is specifically 
interested in audiological test results dated 
in approximately 1960, as well as treatment 
for PTSD from 2007 to 2008.  

5.  Thereafter, schedule the Veteran for a VA 
audiological examination.  The claims file 
and a copy of this remand must be made 
available to and reviewed by the examiner in 
conjunction with the examination.  

Appropriate testing, including a controlled 
speech discrimination test (Maryland CNC) and 
a puretone audiometry test, should be 
conducted.  The examiner should specifically 
report the auditory thresholds in the 
frequencies 500, 1000, 2000, 3000, and 4000 
Hertz for both ears.  

The examiner should provide an opinion as to 
whether it is at least as likely as not (50 
percent or greater probability) that any 
diagnosed hearing loss had its onset during 
active service or is related to any in-
service disease, event, or injury, including 
in-service noise exposure to construction 
equipment and trucks.  In providing this 
opinion, the examiner should acknowledge the 
lay evidence of record regarding such 
exposure, as well as the Veteran's reports of 
a continuity of symptomatology since service.

The examiner must provide a comprehensive 
report including complete rationales for all 
opinions and conclusions reached, citing the 
objective medical findings leading to the 
conclusions.

6.  If it is determined that the Veteran has 
a verified in-service stressor, schedule him 
for a VA psychiatric examination.  The claims 
file and a copy of this remand must be made 
available to and reviewed by the examiner in 
conjunction with the examination.  All 
necessary tests should be conducted.

The examiner must express an opinion as to 
whether the Veteran meets the criteria for 
PTSD contained in the DSM-IV, and if he meets 
such criteria, whether PTSD can be related to 
the stressor(s) reported by the Veteran and 
established as having occurred during active 
service.   Additionally, the examiner should 
provide an opinion as to whether the 
Veteran's claimed stressor(s) is adequate to 
support a diagnosis of PTSD based on a fear 
of hostile military or terrorist activity 
during service, and whether his symptoms are 
related to the claimed stressor(s).  In doing 
so, the examiner should acknowledge the lay 
evidence of record regarding the Veteran's 
feelings of anger, anxiety, and depression 
following his temporary assignment to the 
graves registration unit.  

Regardless of whether the Veteran is 
diagnosed with PTSD, the examiner is 
requested to provide an opinion as to the 
diagnosis, date of onset, and etiology of any 
other psychiatric disorder found to be 
present.  The examiner should provide an 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
probability) that any current psychiatric 
disorder had its onset during active service 
or is related to any in-service disease, 
event, or injury.  

The examiner must provide a comprehensive 
report including complete rationales for all 
opinions and conclusions reached, citing the 
objective medical findings leading to the 
conclusions.

7.  Review the claims folder and ensure that 
all of the foregoing development actions have 
been conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report(s).  If the requested report 
does not include adequate responses to the 
specific opinions requested, the report must be 
returned for corrective action.

8.  Finally, readjudicate the Veteran's 
claims on appeal.  In readjudicating the 
Veteran's acquired psychiatric claim, the AMC 
should consider the amended regulations 
governing service connection for PTSD, 
effective July 13, 2010.  If the claims 
remain denied, provide the Veteran and his 
representative with a supplemental statement 
of the case and allow an appropriate time for 
response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2010).


______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


